On Rehearing
Before: D. F. Walsh, P.J., and R. M. Maher and T. Roumell,* JJ.
Per Curiam.
In Moerman v Kalamazoo County Road Comm, 129 Mich App 584; 341 NW2d 829 (1983), we held that numerous errors had denied plaintiff a fair trial and we reversed the judgment of the trial court. Defendant moved for rehearing, arguing that this Court had misunderstood a factual question in the case (the position of the tree struck by the decedent’s car in relation to the shoulder of the road) and that this Court’s opinion had failed to address various arguments raised by defendant. After reconsideration, we conclude that our original opinion was wrongly decided for the reasons expressed in Judge Walsh’s dissent to that opinion. 129 Mich App 597. We therefore reverse our original ruling and affirm the judgment of the trial court._